United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 March 27, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-30243
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ERIC JOSEPH MARSHALL, also known as Slim,
also known as John Doe,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                          (2:03-CR-157-3)
                       --------------------

Before KING, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Eric Joseph

Marshall has filed a motion to withdraw and brief pursuant to

Anders v. California, 386 U.S. 738, 744 (1967).     Our independent

review of the brief, Marshall’s response, and the record discloses

no nonfrivolous issue in this direct appeal.       Accordingly, the

motion for leave to withdraw is GRANTED, counsel is excused from


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
further responsibilities herein, and the APPEAL IS DISMISSED.

See 5TH CIR. R. 42.2.   Marshall’s “Motion for Withdrawal of Anders

Brief and Appellate Counsel” is DENIED.




                                  2